900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald J. STRABLE, Plaintiff-Appellant,v.STATE OF SOUTH CAROLINA;  Clyde N. Davis, Jr., Clerk ofCourt;  George T. Gregory, Chief Justice;  Julius B. Ness,Honorable;  Cameron B. Littlejohn, Honorable;  Elijah CurranBurnett, Judge of the Circuit Court;  James Edward Moore,Honorable Judge of the Eighth Circuit;  Tommy L. Hughston,Jr., Honorable;  Ralph King Anderson, Jr., Honorable Judgeat Large;  Frank P. McGowan, Jr., Honorable, Defandants-Appellees.
No. 89-3299.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Feb. 1, 1990.Rehearing Denied Feb, 23, 1990.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Joseph F. Anderson, Jr., District Judge.  (C/A No. 89-1533)
Donald J. Strable, appellant pro se.
James Golden Bogle, Jr., Assistant Attorney General, for appellees.
D.S.C.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Donald J. Strable appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Strable v. State of South Carolina, C/A No. 89-1533 (D.S.C. July 24, 1989).  We deny Strable's motion for judgment, filed with this Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although the district court may not have correctly decided if the Clerk of the Supreme Court, Clyde N. Davis, has immunity, cf. McCray v. State of Maryland, 456 F.2d 1 (4th Cir.1972), Davis was properly dismissed under 28 U.S.C. Sec. 1915(d) since no factual allegations have been offered to support Strable's claims or to connect Davis with any violations.   Neitzke v. Williams, 57 U.S.L.W. 4493 (U.S. May 1, 1989) (No. 87-1882);  White v. White, --- F.2d ----, No. 88-7141 (4th Cir.  Oct. 3, 1989)